This action was brought by plaintiff to recover payments made by it of fuel oil taxes under chapter 116, laws of 1937, and chapter 186, Laws of 1939. Trial of the cause to the court resulted in judgment in favor of the plaintiff. Defendant appealed.
The fuel oil, which was used in respondent's plants at Camas and Cathlamet exclusively in respondent's manufacturing operations, was purchased by respondent in Oregon and delivery *Page 735 
taken there, after which the oil was brought into this state. The oil on which the tax was paid and which was used at Port Angeles and Port Townsend plants was delivered to respondent at those plants by the General Petroleum Corporation by tanker deliveries from California. All of the fuel oil, with respect to which the taxes were paid, was used exclusively in the manufacturing operations of the respondent and not distributed or resold to others.
The fuel oil tax statutes under which the challenged taxes were paid are not applicable to respondent, as it is not engaged in the business of distributing fuel oil. Great Northern R. Co. v.Cohn, 3 Wash. 2d 672, 101 P.2d 985; Great Northern R. Co. v.State, 200 Wash. 392, 93 P.2d 694.
The questions whether chapter 116, Laws of 1937, is unconstitutional, whether chapter 186, Laws of 1939, is unconstitutional, whether respondent is a distributor under those two statutes, whether the payments were involuntary, and whether respondent is stopped from recovery of the payments made, are foreclosed by Crown Zellerbach Corp. v. State (No. 28153),ante p. 729, 112 P.2d 544; Rayonier Incorporated v. State
(28168), ante p. 731, 112 P.2d 546; Rayonier Incorporatedv. State (28170), post, this page, 112 P.2d 549; and TexasCo. v. Cohn (28173 to 28187, inclusive), ante p. 360,112 P.2d 522.
The foregoing was my opinion December 16, 1940.
The judgment should be affirmed.